WILLIAMS, Judge,
concurring.
I respectfully concur.
Quality Restorations Contractors, Inc. has been paid in full pursuant to its contract with the Board. The obviously correct application of the demurrage clause by the Board is not, in any way, comparable to a situation in which an owner improperly withholds payment from a general contractor. The subcontractor in this case, therefore, is entitled to be paid in full as he has fulfilled his obligations under his contract with Quality Restorations Contractors, Inc.